DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Request for Continued Examination filed 3/24/2022. Claims 1-20 are currently pending. Claims 1 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 2011/0295413).
Regarding claim 1, Hara discloses a system for packaging parcels (Fig. 2), comprising: a sorter (210 – Fig. 2) for sorting parcels by destination (see note below), a tote (215 – Fig. 2 and para. 0018, lines 5-7) for receiving a batch of parcels sorted to a common destination from the sorter (see note), a plurality of parcel packaging stations (230a-n – Fig. 2) associated with varying packaging volume capacities (para. 0038, lines 11-24), a tote delivery conveyor configured to provide transport links to the plurality of parcel packaging stations, for transporting the tote thereto (see Fig. 2, there must necessarily be a conveyor), wherein the system is configured to select a parcel packaging station for the batch of parcels, from the plurality of parcel packaging stations, based on an overall volume of parcels being sorted to said destination (para. 0037, lines 1-6 and para. 0038), wherein the tote delivery conveyor is controllable to transport the tote containing the batch of parcels to the selected parcel packaging station (see Fig. 2). Note that the limitation “for receiving a batch of parcels sorted to 

Hara further discloses:
	Claim 4, the system is configured to associate the tote (215 – Fig. 2) containing the batch of parcels with a unique identifier linked to information regarding the destination of the batch of parcels (para. 0019 and para. 0039, lines 15-27).

	Claim 5, at the selected parcel packaging station (230a-n – Fig. 2), the system is configured to transfer the batch of parcels from the tote (215 – Fig. 2) into a package for subsequent handling (paras. 30 and 31).

	Claim 6, the system is configured to transfer multiple batches of parcels associated with said destination into a package (paras. 0028 and 0030).

(para. 0067, lines 5-9 and 18-21).

	Claim 11, the system is configured to dynamically adjust the packaging plan based on an operational condition (para. 0061, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0295413 A1) as evidenced by Armington (US 6877297). Note that Armington is being provided as evidence in response to applicant’s traversal of the Official Notice taken in the Office Action dated 10/12/2021.
	Regarding claim 7, Hara discloses essentially all of the elements of the claimed invention in claim 5.
	However, Hara does not disclose that the system is configured to generate a label for a package, the label identifying at least a geographic location of the destination.
(Fig. 2), wherein the system is configured to generate a label for a package, the label identifying at least a geographic location of the destination (col. 50, lines 7-12).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have configured the system of Hara to generate a label for a package, the label identifying at least a geographic location of the destination in order to allow a shipper to determine where a package should be delivered.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0295413 A1) as evidenced by Terzini (US 10669098). Note that Terzini is being provided as evidence in response to applicant’s traversal of the Official Notice taken in the Office Action dated 10/12/2021.
	Regarding claim 8, Hara discloses essentially all of the elements of the claimed invention in 1.
	However, Hara does not expressly disclose a tote return conveyor configured to transport an empty tote from the parcel packaging stations to the tote filling station.
	In this case the examiner takes Official Notice that it is old and well-known in the art to provide, in a packaging system, a tote return conveyor configured to transport an empty tote from a packaging station to a tote filling station. This is evidenced by Terzini who discloses a (1 – Fig. 1) comprising a tote return conveyor (30 – Fig. 4) configured to transport an empty tote from a packaging station (12a, 12b – Fig. 1) to a tote filling station (4 – Fig. 1 and col. 7, lines 42-47). With this knowledge, one of ordinary skill in the art would have recognized that this would allow empty totes to be reused and thereby reduce the costs of providing totes.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have included a tote return conveyor configured to transport an empty tote from the parcel packaging station to the tot filling station in the packaging system of Hara in order to allow empty totes to be reused and thereby reduce costs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2011/0295413 A1) as evidenced by Scaife (US 2018/0208346 A1). Note that Scaife is being provided as evidence in response to applicant’s traversal of the Official Notice taken in the Office Action dated 10/12/2021.
	Regarding claim 9, Hara discloses essentially all of the elements of the claimed invention in claim 1.
	However, Hara does not expressly disclose how the plurality of parcel packaging stations are implemented.
	In this case, the examiner takes Official Notice that a packaging station implemented as a bagging station is old and well-known in the art. This is evidenced by Scaife who discloses a system (Fig. 14) comprising a packaging station (504 – Fig. 14) implemented as a bagging station (para. 0248, lines 6-9). With this knowledge, one of ordinary skill in the art would have 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have implemented the packaging stations as a bagging station since Hara is silent as how the packaging stations are implemented and a bagging station is a known solution.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that the induction station of Hara cannot be interpreted as a sorter since sorting is well understood in the field and cannot be broadly interpreted to simply refer to a transfer of items from one container to another. Nevertheless, claim 1 has been amended to specify that the sorter is used for sorting parcels by destination 
	In response, it is noted that at the induction station of Hara, items from different orders are removed form one container and placed in a container for differentiating between different destinations. Thus, it is reasonable to interpret the induction station of Hara as a sorter. Furthermore, it is noted that amended claim 1 has been amended to read “a sorter for sorting parcels by destination.” This limitation does not require that the sorter be structurally capable of sorting the parcels by destination. Since it is possible to place items in containers based on destination at the induction station of Hara, the induction station is interpreted to be “for sorting parcels by destination.” Therefore, applicant’s argument is found to be not persuasive. Note that in order to require the sorter to be the mechanism performing the sorting, the claim should instead read “a sorter configured to sort parcels by destination.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/30/2022